Exhibit 10.30

EXECUTIVE SEVERANCE AGREEMENT

September 9, 2004

Dear Peter Bello,

Based on your current position with Entrust, Inc. and Cygnacom Solutions, Inc.
(collectively the “Company”), you, are eligible for certain executive severance
benefits approved by the Entrust’s Board of Directors at its July 30,2004
meeting and described in this Executive Severance Agreement (“Agreement”).

The proposed severance arrangement would provide you with severance benefits in
the event that you experience an Involuntary Termination (as defined below) of
employment with Entrust and Cygnacom Solutions, Inc. The arrangement is intended
to reduce uncertainty over severance treatment in the event of an Involuntary
Termination and to create an incentive for you to continue to focus on leading
and executing our business plan.

Subject to the terms described below, if you experience an Involuntary
Termination of your employment with the Company, you will be entitled to
continuation of your then-current base salary for eight (8) months (the
“Severance Period”). During the Severance Period, you will also remain eligible
to participate in any Entrust-provided benefit plans and programs in which you
participated prior to separation under the terms of the controlling plans,
programs or policies. However, you will not be eligible for any bonuses during
the Severance Period, unless the bonuses were accrued and payable prior to the
date of an Involuntary Termination, nor will you be eligible for salary
increases, new stock option grants, or continued accrual of vacation or sick
leave during the Severance Period. Any currently held stock options will
continue to vest during the Severance Period. Salary and bonus payments during
the Severance Period will be made less appropriate deductions and withholdings
and will be paid in according with the Company’s normal payroll practices.
Benefit continuation will be subject to the terms and employee contributions
rates generally applicable under the controlling plan, program, or policy.

For purposes of your right to severance benefits, an Involuntary Termination
shall mean termination of your employment by Entrust without “Cause” or by means
of a “Constructive Dismissal”. For purposes of this Agreement, “Cause” shall
mean: (i) willful misconduct or gross negligence in carrying out your assigned
duties; (ii) knowing violation of any reasonable rule, direction, or policy of
the Company, its President, or its Board; (iii) any act of misappropriation,
embezzlement, intentional fraud, or similar conduct involving the Company; (iv)
conviction or a plea of nolo contendere or the equivalent to a felony; (v)
failure to comply with all material applicable laws and regulations in
performing your duties and responsibilities for the Company; and (vi) abuse of
alcohol or of any controlled substance. For purposes of this Agreement,
“Constructive Dismissal” shall mean: (i) a material reduction in your base
salary, other than in proportion to a general reduction of every officer’s base
salary; or (ii) your relocation to a facility or location more than fifty (50)
miles from your then-current location without your express written consent. For
the avoidance of any doubt, if you remain employed



--------------------------------------------------------------------------------

in any capacity with either Entrust, Inc. or Cygnacom Solutions, Inc. then you
will not have experienced an Involuntary Termination.

Except as expressly provided for herein, this Agreement does not change the
terms, conditions, or status of your employment as they existed prior to the
execution of this Agreement. The terms, conditions, and status of your
employment cannot be changed by any statement, promise, policy, or course of
conduct other than a written agreement jointly signed by the Chief Executive
Officer of Entrust and by an authorized signatory of Cygnacom Solutions, Inc.
(other than yourself).

Eligibility for benefits under this Agreement is contingent upon: (i) timely
signing and returning this Agreement; (ii) timely signing and returning the
enclosed Executive Confidentiality, Non-Solicitation, Non-Competition,
Intellectual Property Rights, and Code Of Conduct Agreement (the “Code of
Conduct Agreement”); (iii) in the event of an Involuntary Termination, timely
signing and returning a standard severance agreement and release provided at
that time by the Company. Moreover, you agree that if at any time during the
severance period Entrust reasonably determines that you have violated the terms
of the Code of Conduct Agreement, Entrust may halt any and all further payments
thereafter.

Nothing in this Agreement alters your rights, as an officer of Entrust, to
accelerated vesting of all outstanding options granted during the period of your
appointment as an officer in the event of an “Acquisition Event” as further
explained in the controlling stock option agreement or agreements.

If accepted by you, the terms of this Agreement will supercede the terms of any
and all prior agreements you may have with the Company with respect to retention
or severance rights. Accordingly, in the event of any conflict, the terms of
this Agreement shall govern. Any questions you may have regarding this Agreement
or the Program should be directed to the Chief Executive Officer or the Vice
President of Human Relations of Entrust.

 

Entrust, Inc.

   

Cygnacom Solutions, Inc.

/s/ James D. Kendry

   

/s/ David J. Wagner

James D. Kendry

   

David Wagner

Vice President, Chief Governance Officer

   

Treasurer and Director,

Cygnacom Solutions, Inc.

I have read the foregoing Executive Severance Agreement, I understand its terms,
and I accept and agree to those terms this 11th day of November, 2004.

 

/s/ Peter J. Bello

Peter Bello

 

2